Citation Nr: 0122599	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left hip disability.  

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to special monthly compensation (SMC), based 
on the need for aid and attendance of another person or at 
the housebound rate. 

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based upon convalescence.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1953 to 
July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2001 a Board hearing was held before the undersigned, 
who was designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107 (c) (West Supp. 
2001).

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
25,620, 25,620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2001).

The veteran and his representative contend, in essence, that 
the veteran is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left hip disability he claims he 
sustained as a result of overmedication with steroids by VA.  
The veteran underwent a left hip arthroplasty at Tampa VAMC 
in June 1998.  He also claims that the prosthetic hip itself 
may be defective.  While his operation summary and some 
progress notes relating to this surgery are of record, his 
complete hospital records relating to this surgery do not 
appear to be of record.  In particular, there is no history 
and physical on admission, and no discharge summary.  It also 
appears that there may be additional outpatient treatment 
records.  The claims file contains outpatient treatment 
records dated from February to April 1998, and from June to 
November 1998.  It does not contain such records from April 
to June 1998 or subsequent to November 1998.  

The veteran has also claimed service connection for a right 
hand disability, which he alleges is secondary to reflex 
sympathetic dystrophy of the left hand, or, in the 
alternative, that it arose under combat conditions.  The 
veteran's representative stated in the VA Form 1-646, that 
the veteran has had additional medical appointments, 
specifically in March 2000, at the VA Medical Center (VAMC) 
Tampa, Florida, which the representative alleges will support 
the issues on appeal, particularly the claim for service 
connection for a right hand disability.  It was specifically 
mentioned during his Board hearing in May 2001, that he had 
surgery in connection with his right hand at the VAMC in 
Orlando, Florida, in about January 2001, and that the records 
had not been associated with the claims folder.  

VA is on notice, at least, of potentially relevant medical 
information.  VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  Therefore, in 
the instant claim, it is necessary to obtain the 
aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); 38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

During the veteran's Board hearing in May 2001, he indicated 
that he was in pain from his hip one evening, and was taken 
to the Florida Hospital in Kissimmee, Florida.  The only 
medical record from that hospital visit associated with the 
claims file is an x-ray report of his hip dated in 
January 1998.  The emergency room record and or treatment 
record of that visit are not associated with the claims file.  
VA has a duty to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
See 38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § (c)(1)).  The RO should attempt to obtain 
those records in connection with this claim.  

While the veteran claims that his hip disability is due to 
overmedication with steroids and/or a defective hip joint, 
there is no medical evidence of record to that effect 
associated with the claims folder.  He has submitted excerpts 
from the Merck's Manual indicating that corticosteroid high-
dose therapy is a condition associated with avascular 
necrosis.  He also indicated during his May 2001 Board 
hearing that he was told by VA physicians that his hip 
condition was associated with his intake of steroids.  A 
treatment record shows that the veteran reported being on 
Prednisone from 1993 to January 1998.  At his hearing, 
however, he said that he had been prescribed Prednisone in 
October 1991.  Although many of the veteran's treatment 
records for that time-frame are associated with his file, it 
does not appear that his complete treatment records have been 
obtained.  The veteran stated at his hearing that all of his 
treatment had been with VA, and he should be asked to provide 
the names of all VA facilities at which he received treatment 
with steroids, from the initial prescription of such 
treatment.

The claims file contains evidence that the veteran has used a 
number of different names.  In addition to providing 
information as to treating facilities and physicians and 
dates of treatment, he should be asked to provide the name 
under which he received treatment at each facility, if other 
than his current name.

Additionally, the veteran's representative states that the 
veteran has not been given a complete examination of his 
right hand by VA.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  An opinion addressing the etiology of the 
veteran's left hip and right hand conditions should be 
obtained prior to final adjudication.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran for the 
names of all VA medical facilities from 
which he has received treatment, from 
October 1991 to the present, and for the 
name under which the veteran received the 
treatment.  The RO should obtain all VA 
inpatient/ outpatient treatment records 
of the veteran, from 1991 to the present.  
In particular, any records relating to 
treatment of any condition in issue, and 
any prescription of steroid medication, 
to include dosage, should be associated 
with the claims file.  The hospital 
admission history and physical and 
discharge summary for the veteran's June 
1998 left hip arthroplasty should be 
associated with the claims file.  The 
veteran having raised an issue of whether 
the prosthetic hip may be defective in 
some way, all available information about 
the hip prosthesis should be obtained.

2.  Ask the veteran to provide a release 
for the treatment records of Florida 
Hospital, Kissimmee, Florida, in January 
1998.  If the request for private 
treatment records is unsuccessful, notify 
the appellant in accordance with 
applicable law.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).

3.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for a right hand disability, from his 
separation from service to the present.  
If any are private providers, ask him to 
provide releases for his treatment 
records, indicating for each provider the 
name or names under which he received 
treatment.  Request all records of which 
the veteran provides sufficient notice, 
and associate all responses with the 
claims file.

4.  Secure claims file review by an 
appropriate VA specialist, to address the 
question of whether the veteran's left hip 
disability is proximately due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or other instance 
of fault on the part of VA in furnishing 
medical treatment, including prescription of 
steroids or defective hip prosthesis, or is 
an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West Supp. 2001).  The 
medical rationale for any opinion rendered 
should be provided.

5.  Schedule the veteran for a VA examination 
to evaluate his right hand.  The claims 
folder and a copy of this remand must be made 
available to the examiner to review in 
conjunction with the examination.  All 
indicated testing, to include range of motion 
testing, should be done.  The examiner should 
diagnose any right hand disorder and provide 
an opinion as to the etiology of the 
veteran's right hand condition, if any.  The 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
right hand condition, if any, was due to or 
aggravated by his service-connected left hand 
condition, or whether it is due to any in-
service disease or injury.  Whether the right 
hand disability constitutes loss of use of 
the right hand should be stated.  The medical 
rationale for any opinion should be provided.

6.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

7.  Readjudicate the veteran's claims on 
the merits.  The RO should also 
adjudicate the veteran's claim for 
service connection for the right hand on 
a direct basis and secondary to his 
service-connected left hand condition.  
The right hand condition should be also 
be adjudicated under the provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The claim for compensation for a left hip 
disability under 38 U.S.C.A. § 1151 
should be addressed on the basis of the 
veteran's claim that VA prescription of 
steroid medication caused a hip 
disability, and on the basis of his 
alternative claim that the hip prosthesis 
provided is defective.  If either of the 
claims remain denied, furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The issues of entitlement to SMC, based on the need for aid 
and attendance of another person or at the housebound rate, 
and entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based upon convalescence 
are held in abeyance during the pendency of this remand as 
they are inextricably intertwined with the issues that have 
been remanded.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

